Atkinson, J.
A homestead which has been regularly set apart, can neither be waived nor renounced by the head of the family so as to authorize a levy upon, and sale of, the property so set apart, under an execution issued upon a judgment rendered against him; and if, pending the existence of the homestead, such property be levied upon under such an execution and sold, the sale is void, and a purchaser thereat acquires no title, even though the judgment upon which the execution issued is based upon a promissory note containing a stipulation in which the head of the family does solemnly “waive and renounce ” the benefit of the homestead.

Judgment affirmed.

Robert L. Rodgers, for plaintiff'.
Dorsey, Brewster & Howell, for defendant.